DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. Applicant argued that, “Marler does not make up for the deficiencies of Caron and Cerri. Marler discloses an apparatus designed to be placed beneath items of furniture, consisting of a rectangular ring structure which prevents small objects from entering the space between the furniture and the floor upon which both the furniture and apparatus rest. While Marler does disclose the use of a solid material for the apparatus, Marler does not teach an apparatus that is removably connected to a first and second leg of the furniture, and in fact teaches away from that limitation for the purpose of reducing the costs of construction and increasing the ease of manufacturing and assembly by the end user.”
This is not found persuasive. It is true Marler does not teach an apparatus removably connected to the first and second leg of the furniture, however Marler is not being used for that in the current rejection, as Caron and Cone are being used to teach that limitation. Marler does not teach away from adding a foot attaching structure, as simply the fact that it may require more assembly and construction does not mean that the value of the foot attaching structure in keeping the device in place would not be worth it to one of ordinary skill in the art to modify Marler with. 
Applicant also argued, “Cone does not make up for the deficiencies of Caron, Cerri, and Marler. Cone discloses a moveable storage container for use under a piece of furniture, comprising a container frame with a basket mounted on the frame, formed to include an item storage region. Figs. 1 and 2 of Cone show, and paragraph 7 of the background and summary discloses, the use of netting bound by a 
This is not found persuasive. Caron is being used in the current rejection simply for the adjustable end portion structure, and is not used to teach the longitudinal member itself, thus whether or not Caron teaches translucent longitudinal members is not relevant to the current rejection. 
Applicant also argued, “Caron does not disclose a rigid or solid strip, and teaches away from the use of a rigid or solid strip.”
This is not found persuasive. Caron is no longer the primary reference and is being used only for the end attachment portions, which could be attached to either a rigid or non rigid material easily as they are simply velcroed to the longitudinal member. 
Applicant also argued, “Applicant respectfully submits that, where a combination of 5 or more references are required to teach the embodiment disclosed herein, such a large combination points to non- obviousness. Further, there is no basis in the prior art for the combination of these references. Caron, Cerri, Marler, and Cone do not disclose nor anticipate the addition of a light formed on the apparatus configured to illuminate in response to input from a sensor. Additionally, Caron, Cerri, Marler, and Cone do not disclose nor anticipate the application of their respectively disclosed inventions as substitutes for a bed frame, instead describing their respectively disclosed inventions in reference to pre-existing bed frames or other pieces and furniture, and anticipate alternative ways in which those inventions could supplement, but not supplant, existing bed frames and furniture. Thus, Luciano is not logically combined with Caron, Cerri, Marler and Cone. While Luciano does disclose the addition of a light formed on an apparatus, the apparatus claimed in Luciano serves as "a bed frame for supporting at 
This is not found persuasive. The rejection now requires four references, and the Luciano reference is simply adding lights to the structure of the primary reference. The other two references are drawn to the offset foot attachment portions. Thus, only two types of modifications are being made, and adding lights is an obvious modification, as lights are added to many different devices so that use of the device or use of the device for sight in the dark can be practiced. Luciano teaches lights attached to a solid bed frame which goes under a mattress, Marler teaches a solid panel that goes under a piece of furniture, adding lights to the solid panel of Marler would have been obvious to one of ordinary skill in the art as in Luciano in order to allow easier use of the furniture in the dark, as Luciano intended. Whether the lights are attached to the bed frame panel or an under furniture panel, the lights achieve the same intended purpose of Luciano: to be attached to a panel under where a person would sit or lie on the furniture and operate in the dark. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15, 18, 19 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marler (US Patent Application Publication 20120315434) in view of Caron (US Patent 9675181) further in view of Cone (US Patent 5474377) further in view of Luciano (US Patent 20170020297).
Regarding claim 12, Marler teaches an apparatus to block off a space under furniture (Figure 4; a shown) that includes first and second legs (Figure 3; 12) and an elongated portion (Figure 3; at 16) extending between the first and second legs, the apparatus comprising: a rigid longitudinal member (Figure 4; 20) configured to fill a gap between a floor and a lower edge of the elongated portion of the furniture (Figure 3; as shown), wherein the apparatus is free-standing (Figure 4; as shown). Marler does not teach the furniture is a bed frame, a first end cap extending from the first end of the longitudinal member and configured to cover a gap between the longitudinal member and the first leg of the bed frame and to cover at least a part of the first leg of the bed frame, and a second end cap extending from the second end of the longitudinal member and configured to cover a gap between the longitudinal member and the second leg of the bed frame and to cover at least a part of the second leg of the bed frame, wherein the longitudinal member is configured to be offset in an under-bed direction with respect to the first and second end caps in an amount in the range of 3 to 12 inches; and a light formed on the apparatus configured to illuminate, wherein the light is turned on or off with a sensor, the sensor comprising at least one of a motion detecting sensor and a light detecting sensor. Caron teaches a first end cap (Figure 9; 20e, 20d) extending from the first end of the longitudinal member and configured to cover a gap between the longitudinal member and the first leg of the bed frame and to cover at least a part of the first leg of the bed frame, and a second end cap (Figure 9; 20e, 20d, other end of the longitudinal member from first end cap) extending from the second end of the longitudinal member and configured to cover a gap between the longitudinal member and the second leg of the bed frame and to cover at least part of the second leg of the bed frame, wherein the longitudinal member is offset in an under-bed direction with respect to the first and second end caps (Figure 1 and 9, the central portion attaches to the end portions at 22, so it is behind the end portions at least somewhat). It would 
Regarding claim 13, Cone teaches each end cap includes a first segment connected to the longitudinal portion and extending generally perpendicularly relative to the longitudinal portion, and a second segment connected to the first segment and extending generally parallel relative to the longitudinal portion (Figure 4; 118 wraps around the entire leg so a portion is perpendicular and a portion is longitudinal).
Regarding claims 15, Marler does not teach the light is controlled by a controller, the controller being wirelessly communicable through a programmed application using an electronic device. Luciano teaches the light is controlled by a controller (Paragraph 23), the controller being wirelessly communicable through a programmed application using an electronic device (Paragraph 70). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the panels of Marler to include lights in order "to provide multifunctional bed bases which can combine various safety and ergonomic functions" (Luciano Paragraph 17).
Regarding claim 18, Cone teaches a bed frame and the apparatus of claim 12 (Figure 1; as shown).
    Regarding claim 19,  Marler teaches a fear reducing device comprising- a structure to physically block a space to re-assure a child that a monster cannot enter, exit, or reach out from a dark enclosure (Examiner notes that this is Intended use, and also that any barrier could be used for this purpose), the structure comprising a rigid longitudinal member (Figure 4; 20) and the rigid longitudinal member being constructed from a continuous solid material configured to re- assure a child that a monster cannot see the child from behind the longitudinal member (Figure 4; the structure is a continuous folded material as shown); wherein the structure is free-standing (Figure 4; as shown). Marler does not teach the structure comprising two end portions, ; and a light formed on the structure configured to illuminate, wherein the light is controlled by a controller, the controller being wirelessly communicable through a programmed application using an electronic device; and Application No.: 16/281,917Page 7 of 16 Docket: JSer-02 wherein the light is turned on or off with a sensor, the sensor comprising at least one of a motion detecting sensor and a light detecting sensor. Carron teaches two end portions (Figure 9; 20e, 20d), the rigid longitudinal member being offset toward the dark enclosure relative to the two end portions (Figure 1 and 9, the central portion attaches to the end portions at 22, so it is behind the end portions at least somewhat). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the longitudinal member of Marler to include end caps as in Caron in order to prevent sliding or movement of the longitudinal member. Cone teaches the central portion of the longitudinal member is offset in an amount of several inches (Figure 4; 130 and Column 5; lines 5-9 "The length of the wrapping portion 118 may be expanded by extending the frame screw 126 through the slots 130 positioned nearest the opposite ends 114, 116.")(Examiner notes that in this modification, the end caps would be portions Figure 4; 118 which wraparound the legs, the connectors would be portions 114, and the longitudinal member would be 58/98). It would have been obvious to one of ordinary skill in the art to modify the connectors and end caps of Caron to attach as in Cone in order to allow adjustability of the longitudinal member placement. Cone does not specifically teach the offset amount is 3 to 12 inches. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the offset length of Cone to be 3 to 12 inches in order to allow accommodation for large furniture legs, and to allow for spacing as desired by the user, including allowing the under furniture item to be under furniture at a distance that is accessible but not visible depending on the users desire. Changing the length of the slotted portion 130 of 
Regarding claim 22, Marler teaches the rigid longitudinal member has a lower surface that is configured to be positioned on a floor (Figure 3; as shown).
Regarding claim 23, Marler teaches the rigid longitudinal member has a lower surface that is configured to be positioned on a floor (Figure 3; as shown).
Regarding claim 24, Marler teaches the rigid longitudinal member has an adjustable length (Paragraph 17).
Regarding claim 25, Marler teaches the rigid longitudinal member has an adjustable length (Paragraph 17).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marler (US Patent Application Publication 20120315434) in view of Caron (US Patent 9675181) further in view of Cone (US Patent 5474377) further in view of Luciano (US Patent 20170020297) further in view of Leverich (US Patent 4323610).
  Regarding claim 17, Caron and Cone do not teach the first and second end caps are configured to be transported in a flat configuration before assembly of the apparatus. Leverich .

Allowable Subject Matter
Claims 1, 2, 4, 6-11, and 21 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673     
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/25/2021